DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group Id (i.e., claims 1, 8-12) in the reply filed on 10/10/22 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roelkens et al. (US 20100119229; “Roelkens”).
	Regarding claim 1, Roelkens teaches an apparatus for optical coupling, comprising: a planar layer [e.g., ¶ 0020; substrate(s) are/is planar]; a grating region comprising an array of scattering elements 45 (e.g., fig. 6) arranged in the planar layer to form a two-dimensional (2D) grating (e.g., fig. 6; ¶ 0073); a first taper structure (e.g., element 42 comprises a taper structure toward the bottom of element 42 up until the waveguide {WG} width becomes constant at the top of element 42) formed in the planar layer (e.g., fig. 6) connecting a first side of the grating region 45 to a first waveguide (e.g., herein where WG width becomes constant at the top of element 42 will be referred to as the claimed 1st WG), wherein a shape of the first taper structure is a first triangle (e.g., between what was just defined as the 1st WG and the array 45 is what with only slight modification; MPEP §2144.06   Art Recognized Equivalence for the Same Purpose [R-6] >I. < COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE, II. < SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE and/or MPEP §2144.07 Art Recognized Suitability for an Intended Purpose and/or MPEP § 2144.04 changes in size/shape involves only routine skill in the art] that is asymmetric (e.g., what is shown in fig. 6 is already asymmetric; drawing a straight line {secant} on the left and right curved taper sides of element 42 in fig. 6 will produce an asymmetric triangle) about any line perpendicular to the first side of the grating region in the planar layer (e.g., fig. 6); and a second taper structure (e.g., choosing element 41 in fig. 6 and analogously drawing secants to form an asymmetric triangle similar to what was just described above with respect to element 42) formed in the planar layer connecting a second side of the grating region to a second waveguide (e.g., choosing element 41 in fig. 6 and analogously drawing secants to form an asymmetric triangle similar to what was just described above with respect to element 42; fig. 6), wherein a shape of the second taper structure is a second triangle that is asymmetric about any line perpendicular to the second side of the grating region in the planar layer, wherein the first side and the second side are substantially perpendicular to each other (e.g., fig. 6).
	Thus claim 1 is rejected.
	Regarding claim 8, Roelkens teaches the apparatus of claim 1, wherein: the array of scattering elements is evenly distributed in the planar layer (e.g., fig. 6) such that there is a same distance between centers of every two adjacent scattering elements (e.g., fig. 6) along either a first direction perpendicular to the first side of the grating region or a second direction perpendicular to the second side of the grating region (e.g., fig. 6).
	Thus claim 8 is rejected.


Allowable Subject Matter
Claims 9-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art, either alone or in combination, does not disclose or render obvious the first triangle has a first base side residing on the first side of the grating region, has a first vertex opposite to the first base side, and has a first length along the first direction; the first vertex has a first distance to a perpendicular bisector of the first base side in the planar layer; the second triangle has a second base side residing on the second side of the grating region, has a second vertex opposite to the second base side, and has a second length along the second direction; the second vertex has a second distance to a perpendicular bisector of the second base side in the planar layer; and the first distance and the second distance are equal to each other in combination with the rest of claim 9.
It is noted that claim 9 is allowable because the unique combination of each and every specific element stated in the claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ivanov (US 20170138789) figure 1 shows a symmetrical triangle shape taper extending from a 2D grating array.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874